210 F.3d 770 (7th Cir. 2000)
Rickey L. POTTS,    Petitioner-Appellant,v.United States of America,    Respondent-Appellee.
No. 99-1186
In the  United States Court of Appeals  For the Seventh Circuit
Submitted February 17, 2000Decided April 24, 2000

Appeal from the United States District Court  for the Eastern District of Wisconsin.  No. 98 C 979--Thomas J. Curran, Judge.
Before Posner, Chief Judge, and Coffey and  Easterbrook, Circuit Judges.
Posner, Chief Judge.


1
The stringent limitations  that the Antiterrorism and Effective Death  Penalty Act places on the filing of a second or  successive petition for habeas corpus (or its  federal prisoner's counterpart, a motion under 28  U.S.C. sec. 2255) make it vital to determine  whether a previous petition (or motion) was "the  real thing" that ought to subject the petitioner  or movant to those limitations. The essential  point is that a prisoner is entitled to one  unencumbered opportunity to receive a decision on  the merits. The polar cases that elucidate this  principle are easy: where the petition was not  accepted for filing, e.g., Stewart v. Martinez-  Villareal, 523 U.S. 637, 643-45 (1998); O'Connor  v. United States, 133 F.3d 548 (7th Cir. 1998);  Benton v. Washington, 106 F.3d 162 (7th Cir.  1996); In re Moore, 196 F.3d 252, 255 (D.C. Cir.  1999), and where the petition was rejected on the  merits. E.g., In re Page, 179 F.3d 1024, 1025  (7th Cir. 1999); Bennett v. United States, 119 F.3d 470 (7th Cir. 1997); Pratt v. United States,  129 F.3d 54, 60 (1st Cir. 1997). Nesting within  these extremes is a further division between  cases in which the petitioner withdraws his  petition before he has any reason to think it is  going to be denied (maybe he realizes that  because of lack of legal assistance he cannot  articulate his legal claim) and cases in which he  withdraws it when it becomes clear to him that it  is indeed about to be denied. The first type of  case is illustrated by Garrett v. United States,  178 F.3d 940 (7th Cir. 1999) (per curiam), and  Haro-Arteaga v. United States, 199 F.3d 1195  (10th Cir. 1999) (per curiam), and the second by  Felder v. McVicar, 113 F.3d 696 (7th Cir. 1997).  We must decide which of the two types the present  case is closer to.


2
Potts's first section 2255 motion was met by a  brief in opposition arguing in detail that the  motion lacked merit. Potts and his lawyer, after  conferring about the merits, decided to withdraw  the motion; a motion to dismiss was made and  granted. We do not see how Potts's 2255 motion  could be thought an abortive filing, akin to  Garrett, the case in which the movant withdrew  his motion because he realized that, lacking as  he did legal assistance, his motion failed to  present his case. Potts was assisted by counsel,  filed a competent motion, and then appears to  have realized (though unlike Felder he did not  acknowledge) that in light of the government's  brief in opposition, the motion was doomed. In  these circumstances, it would be unrealistic to  treat the dismissal as tantamount to a refusal to  accept a filing because of formal deficiencies.  He had his opportunity to receive a decision on  the merits; he flinched, seeing the handwriting  on the wall.


3
The district court, while noting that Potts had  filed a previous 2255 motion, dismissed his  present motion as untimely. The court should not  have entertained the motion at all, because Potts  had failed to demonstrate compliance with the  conditions on the filing of a second or  successive such motion. The motion was properly  dismissed, but for the wrong reason.


4
Affirmed.